0527781 | bork ey “page | of |

Reply ail] Delete junk |
0527781

Leda. Heana M, Rivera Torres <Icda.riveratorres@hotmail.com>

ae Reply ail |
Tue 7/16/2019 9:27 AM
Ja; Caguas Sala

SOLICITUD DE RECONSL...
962 KB

Download Save to OneDrive - Adrninistracion de Sustento de Menores (ASUME}
Buenos dias:

Adjunto SOLICITUD DE RECONSIDERACION del caso que nos ocupa.
Tramitado por MFV

Leda. Ileana M. Rivera Torres

Calle Mufoz Rivera #12 Cidra, PR GO739

Tel. 787.434.1615

Cal: 187.633.1944

AYISO: Este comunicado contiene informacién privilegida propiedad de Leda. Ileana M. Rivera Torres. Esta informacion y/o cualquier
archive adjunio son para uso exclusive del destinatario, De haber recibldo esta comunicacién por error, se le notifica que cualquier accion
tomada sobre su contenido estd estrictamente prohibida.

WARNING: This communication contains privileged information property of Loda. Heana M. Rivera Torres. This information and or
any attachments are for exclusive use of the intended recipient. [F you mceived this communication by error, you are hereby notified that
any action taken over its content fs strictly. prohibited.

Leda. Myriam Hernandez Lucena CONFIDENCIAL 7/29/2019 11:30:11 AM
https://outlook.office365.com/owa/7ItemID=AAMKADIBZmQ2MWYSLTYOOWYINGIO... 7/16/2019

 
 

ESTADO LIBRE ASOCIADO DE PUERTO RICO
DEPARTAMENTO DE LA FAMILIA
ADMINISTRACION PARA EL SUSTENTO DE MENORES

ALEX G. SANTIAGO LUNA
PADRE CUSTODIA CASOS NUM. 0527781
Vv. SOBRE: ALIMENTOS
ELIZABETH RIVERA OCASIO
PADRE NO CUSTODIO

 

SOLICITUD DE RECONSIDERACTON -

A LA ADMINISTRADORA DEL DEPARTAMENTO:

COMPARECE el padre no custodio a través de su representante legal quien
suscribe y muy respetuosamente EXPONE, ALEGA y SOLICITA:

I. El & de julio de 2019 se emitido una Notificacién junto a la Orden sobre
Acreditacién de Pago en el caso que nos ocupa. De una revision de esta, se solicita
reconsideracion, veamos:

2, Del inciso primero de la Orden se desprende “Celebrada vista informal sobre
acreditacion de pago el dia 8 de julio de 2019 en la oficina de CAGUAS”. Dicha vista no
le fue informada a la parte compareciente por lo que no se tuvo la oportunidad de asistir a
la misma, o participar de esta, violentando asi el debido proceso de ley a Sr. Alex Santiago.

3. Del inciso segundo de la Orden se desprende “Examinada !a Solicitud sobre
Acreditacién do Pagos presentada por el/la ELIZABEHT RIVERA OCASIO el dia 27 DE
AGOSTO DE 2019”, La fecha del 27 de agosto de 2017 claramente no ha transcurrido,

por lo que se desconocemos la fecha exacta que Ia Sra. Rivera Ocasio presents solicitud.

Leda. Myriam Hernandez Lucena CONFIDENCIAL 7/29/2019 11:30:11 AM”

 
 

4, Inciso cuarto se indica “Alega el/la ELIZABETH RIVERA OCASIO que
pago $4,668.26 directo alla ALEX G. SANTIAGO LUNA de pension alimentaria. Es
necesario aclarar que el Sr. Santiago no ha recibido pago alguno de parte de la Sra. Rivera
por concepto de pensidn. Los pagos que éste ha recibido han sido a través de esta agencia,
ASUME, y por el Sindico, ello porque la Sra. Rivera estuvo acogida a la Ley de Quiebra.

5. Entendemos que todos los pagos efectuados por la Sra. Rivera a través del
Sindico ya fueron informados y acreditados a la cuenta que nos ocupa, por lo que acreditar
pagos adicionales no procede.

6. Se solicita que nos provean copia de la evidencia suministrada por la Sra.
Rivera -evidencia de pagos- y de esta forma el Sr. Santiago tenga la oportunidad de
examinar la misma y poder presentar su posicién al respecto, el no tener la misma se ve
impedido de expresarse adecuadamente a la solicitud,

7, Se solicita. ademas, que se realice una auditoria en la cuenta que nos ocupa,
y se muestren todos los pagos que se le han acreditado, porque ninguno de estos ha sido
consultado con el Sr. Santiago, ni se le habia notificado,

POR TODO LO CUAL y muy respetuosamente se solicita de este Honorable
Agencia que tome conocimiento y conceda lo solicitado en los incisos 6 y 7.

CERTIFICO haber cursado copia fiel y exacta del presente documento a la Sra.
Elizabeth Rivera Ocasio - Parcelas Gandara I], Buzon 4-A, Calle Miosotis Esq. Gladiola,
Cidra PR 00739.

RESPETUOSAMENTE SOMETIDA,

Leda. Myriam Hernandez Lucena CONFIDENCTAL | 7/29/2019 11:30:11 AM

 
de 2019.

    

, RIVERA TORRES
Calle Mufioz Rivera #12
Cidra, Puerto Rico 00739 |
Teléfono: (787) 434-1615
Celular: (787) 633-1944
leda.riveratorres(@@haunail.com

Leda. Myriam Hernandez Lucena CONFIDENCIAL 7/29/2019 11:30:11 AM

 
